Citation Nr: 0705305	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1951 to April 1953.  This appeal is from a June 2004 rating 
decision of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2006 a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
At the hearing the undersigned granted the veteran's motion 
to advance his case on the Board's docket due to his age.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any disability the veteran now has is a residual of frostbite 
in service.


CONCLUSION OF LAW

Service connection for residuals of frostbite is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A notice letter in September 2003 outlined what is needed to 
establish service connection, and informed the veteran of his 
and VA's responsibilities in developing the claim.  The June 
2004 rating decision and a July 2005 statement of the case 
(SOC) explained what the record showed and why the claim was 
denied.  The notice letter specifically advised the veteran 
to tell VA of any additional information or evidence that he 
would like VA to obtain and to send any information 
describing additional evidence or the evidence itself to VA.  
The veteran has not been provided notice regarding criteria 
for increased ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however such notice would only be relevant if the benefit 
claimed was being granted. 

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The VA correspondence in September 
2003, and the SOC in July 2005 specifically advised him of 
the type of evidence that was necessary to establish his 
claim, asked him to assist in obtaining any outstanding 
medical records, and asked him to identify any other evidence 
or information supporting his claim.  The purpose behind the 
notice requirement is satisfied, as the veteran has been 
afforded a meaningful and full opportunity to participate 
effectively in the processing of his claim.

Regarding VA's duty to assist, the RO has obtained available 
VA  medical evidence.  Because most of the veteran's service 
medical records (SMRs) appear to have been lost in the 1973 
fire at the National Personnel Records Center (NPRC), VA was 
under a heightened duty to assist him in obtaining evidence 
of his claimed injuries in service.  The RO sent a request to 
the NPRC to search sick/morning reports for the units and 
time frames in which the veteran alleged that he had been 
treated.  The NPRC sent the available records, consisting of 
service entrance and separation examinations; no morning 
reports were identified.  

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, the evidence does not establish that the 
veteran sustained frostbite injury in service or that any 
injury or disease in service may be associated with any 
current disability. Consequently, an examination is not 
necessary.

At his hearing in September 2006, the veteran indicated that 
he may be able to submit relevant private medical evidence.  
Accordingly, the case was held in abeyance for 60 days.  The 
veteran did not submit any evidence, and the Board therefore 
assumes that such evidence does not exist.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II. Factual Background

On April 1953 service separation examination, the veteran's 
feet and vascular system were found to be normal.

The veteran filed claims for various disabilities in July 
1990; he did not mention frostbite at that time.  No 
neurological deficits were noted on VA neurological 
consultation in April 1990.  On VA general medical 
examination in September 1990 medical history the veteran 
provided made no mention of cold injury in service, and his 
complaints did not include any related to frostbite and/or 
cold injury.  It was noted that the veteran was a self-
employed construction worker.  On physical 
examination/systems review, no findings relating to cold 
injury were noted. 

Peripheral neuropathy of the right foot was noted in November 
2000.  A December 2002 lower extremity arterial examination 
study found no evidence of arterial occlusive disease.  A 
June 2003 outpatient record included a diagnosis of Morton's 
neuroma-type symptoms, right foot.  In January 2004, Morton's 
metatarsalgia of the right foot was noted.  

On VA orthopedics consultation in May 2004, the examiner 
noted the veteran's reported "history that he has frozen his 
feet in 1950-51 while he was in Germany and I think he has 
got poor circulation, burning type of sensations, he cannot 
warm up his feet."  The examiner concluded that "he has got 
multiple arthritic changes with loose bodies and Morton's 
neuroma and frozen feet."

The veteran testified before the undersigned that he was 
exposed to extreme cold while serving in the Army in Germany 
in the early 1950s, and that he now has pain and burning of 
the feet as a result.  As he mentioned he might be able to 
secure records of pertinent private treatment in the interim 
since service, he was granted a period of abeyance to submit 
such records.  That period of time has expired, and none have 
been received.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
cardiovascular disease (including occlusive arterial disease) 
is manifested to a compensable degree in the first post-
service year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  To prevail on the question of service connection 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The record contains clear medical evidence of current 
disability that may be related to cold injury.  However, 
there is no documentation of frostbite or other injury of the 
foot or leg in service, no evidence of occlusive arterial 
disease or other cardiovascular disease becoming manifest 
within the first postservice year and no medical evidence 
that the veteran's current foot disabilities are related to 
service.  On separation examination no foot, leg or 
cardiovascular problems were noted and no morning reports for 
the time frame in which the veteran alleged he suffered his 
cold injuries revealed no documentation of frostbite or foot 
trauma.  The earliest report of arterial disease comes nearly 
five decades after service.  Such a prolonged time interval 
between service separation and the earliest documentation of 
the current disability is of itself a factor weighing against 
a finding of service connection.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

To the extent that the May 2004 VA physician's report relates 
current disability to frostbite in service, it is noteworthy 
that the record contains no documentation of such frostbite.  
The Board recognizes that some of the veteran's SMRs were 
likely destroyed by the fire at NPRC.  However, the available 
records do include his separation examination report.  On 
that examination the veteran's feet, lower extremities, skin, 
vascular system, and neurologic evaluation were normal.  
Finally, it is noteworthy incidentally that inasmuch as the 
veteran was a self-employed construction worker in Ohio, the 
possibility of postservice cold exposure cannot be excluded.  
The lack of any medical evidence of cold injury for decades 
following service, and in particular the absence of any 
complaints or findings related to frostbite on the 1990 claim 
and examination, renders the physician's statement of little 
probative value, as it is based entirely on a history 
provided by the veteran that is unsubstantiated by the 
objective evidence of record.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

Because the veteran is a layperson, his allegations that his 
foot symptoms are related to frostbite in service, are not 
competent evidence.  "Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Given that there is no documentation of frostbite in service, 
no evidence of occlusive arterial disease or other 
cardiovascular disease becoming manifest within the first 
postservice year, and no probative medical evidence of a 
nexus between service and any current pathology, the 
preponderance of the evidence is against the veteran's claim 
and it must be denied.


ORDER

Service connection for residuals of frostbite is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


